
	
		II
		110th CONGRESS
		1st Session
		S. 1381
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Trade Commission to monitor and
		  investigate gasoline prices under certain circumstances.
	
	
		1.Investigation of gasoline
			 prices
			(a)In
			 generalIf, based on weekly data published by the Energy
			 Information Administration of the Department of Energy, the average price of
			 regular grade gasoline in a State increases 20 percent or more for at least 7
			 days during any 3-month period, the Federal Trade Commission shall initiate an
			 investigation into the retail price of gasoline in that State to determine if
			 the price of gasoline is being artificially manipulated by reducing refinery
			 capacity or by any other form of manipulation.
			(b)ReportNot
			 later than 30 days after the initiation of the investigation described in
			 subsection (a), the Federal Trade Commission shall report to Congress the
			 results of the investigation.
			(c)Public
			 meetingNot later than 14 days after issuing the report described
			 in subsection (b), the Federal Trade Commission shall hold a public hearing in
			 the State in which the retail price of gasoline was investigated as described
			 in subsection (a) for the purpose of presenting the results of the
			 investigation.
			(d)Action on price
			 increaseIf the Federal Trade Commission determines that the
			 increase in gasoline prices in a State is a result of market manipulation, the
			 Federal Trade Commission shall, in cooperation with the Attorney General of
			 that State, take appropriate action.
			
